Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 20090224198).
Regarding claims 1-13 and 26, Mori discloses a system for forming an energy storage device electrode film mixture, comprising: 
a first source comprising a polymer dispersion (PTFE aqueous dispersion, paragraphs 95) and , the polymer dispersion comprising a liquid and a polymer, wherein the polymer is a first component of an energy storage device electrode film mixture; 
a second source (active material, paragraph 95) comprising a second component of the energy storage device electrode film mixture; 
a fluidized bed coating apparatus (Fig. 2) comprising a first inlet (51, 52) configured to receive the polymer dispersion from the first source, and a second inlet configured to receive the second component from the second source to form the electrode film mixture (see paragraphs 77-81 which discloses an embodiment where the active material is fluidized in the apparatus and then the slurry B, which is the soluble resin such as PTFE, is sprayed and coated 
a calender apparatus (Fig. 1) configured to receive the electrode film mixture to form an electrode film; wherein the system does not comprise a drying apparatus (there is not drying apparatus, only fluidized bed dryer);
wherein the system does not comprise an electrode film drying apparatus (see paragraph 86 which discloses the lack of an unnecessary drying step for the electrode film).

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. On page 6, Applicant argues that Mori does not disclose all the claim elements in a single embodiment.  The Office respectfully disagrees with this argument.  The Office has cited several examples throughout Mori to identify different limitations throughout claim 1.  The examples cited by the Office were not meant to be read in a vacuum, but that is what it appears Applicant is arguing.  For first source, paragraph 95 was cited.  As one of ordinary skill would recognize, this is not the only place in Mori that this first source is recited.  In the Office Action, a reference is made to paragraphs 77-81 which explicitly states that slurry B is produced the same as slurry A (see specifically paragraph 79).  As such, Applicant’s argument that different embodiments of Mori are being combined to meet the claim limitations is not persuasive.  It is also noted that although Mori teaches the generation of Slurry A in paragraph 95, Mori also teaches the generation of Slurry B in paragraph 99, which also discloses a PTFE dispersion and an active material.
On pages 6 and 7, Applicant argues that Mori does not teach a “second source” and “a second inlet”.  The Office respectfully disagree with this argument.  The presence of a “second source” is inherent as the Active material disclosed by Mori came from a source.  That source is the second source.  . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725